*990OPINION.
Lansdon:
The only issue in this appeal is whether the Commissioner or the taxpayer has applied proper depreciation formulae to the assets, and more especially to the machinery owned and used by this taxpayer during the years 1917, 1918, 1919, 1920, and 1921. The Commissioner used the straight-line method of depreciation, and applied a rate of 7y2 per cent; the taxpayer took depreciation on its machinery for the years in question at rates that approximated an annual average of 16 per cent.
In support of its contention for a higher depreciation rate the taxpayer asserts, and, in our opinion, the evidence proves, that progress in the arts of printing and lithographing rendered a considerable portion of its assets obsolete or obsolescent during the years in question, and that new high-speed presses installed in place of the discarded and obsolete machinery wear out much more rapidly than the equipment thus replaced.
*991The evidence adduced at the hearing and the depreciation rates established and standardized by the organized printing and lithographing trades sustain the contention of the taxpayer in part. The Board is of the opinion that the application of a uniform composite rate of 10 per cent per annum to the taxpayer’s machinery account for the years in question would take care of the increased depreciation on new types of high-speed presses and of the obsolescence of machines made less useful by progress in the arts of printing and lithographing.